Title: To Benjamin Franklin from Benyowzky, 9 December 1781
From: Benyowski, Maurice-Auguste, baron de
To: Franklin, Benjamin


Excellence,
a Paris le 9. Xbre. 1781
N’attendant plus que mon Expédition de la part de Monsieur Le Comte de Vergennes, j’ai l’honneur de Supplier Votre Excellence de vouloir bien me faire expedier Les Lettres, et recomendations qu’Elle m’a daigné si gracieusement promettre; J’ose encore là supplier de vouloir bien m’indiquer Le jour Auquél Je pourrais avoir la grâce de prendre mon Congé de vive voix, et recevoir mes paquets;
J’ai celui d’etre avec un profond Respect, De Votre Excellence le tres humble & très Obeissant serviteur
Comte DE Benyowzky
